Citation Nr: 0526463	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia, right knee.

2.  Entitlement to a compensable evaluation for arthritis and 
limited motion, left knee, prior to March 7, 2005.

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis and limited motion, left knee, from March 7, 2005. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

This claim was previously before the Board and remanded for 
additional development in February 2005.  As all of the 
requested development with regard to the veteran's right knee 
disability has been completed, this claim is properly before 
the Board at this time.

The issues of entitlement to a compensable evaluation for 
arthritis and limited motion, left knee, prior to March 7, 
2005, and entitlement to an evaluation in excess of 10 
percent for arthritis and limited motion, left knee, from 
March 7, 2005, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service connected chondromalacia, right knee, 
is characterized by full range of motion, from 0 to 140 
degrees, and no objective evidence of instability.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the veteran's service-connected chondromalacia, right knee, 
are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.41, 
4.71a, Diagnostic Code 5024 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 2002 rating decision, an October 
2002 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in April 2003, and April 2005 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.

In addition, in an August 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit any additional information 
to the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in August 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, VA 
examination reports, and private treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

II.  Factual Background

An August 2001 VA outpatient treatment record shows a 
diagnosis of osteoarthritis.

In a January 2002 VA treatment record, the veteran complained 
of moderate bilateral ache of both knees.  Examination of the 
knees revealed full range of motion with no effusion.  Drawer 
sign was negative bilaterally.  The diagnosis was 
osteoarthritis.

In a May 2002 VA treatment record, the veteran was noted to 
have full range of motion of all four extremities.  The 
diagnosis was osteoarthritis, now stable.

In August 2002, the veteran underwent VA examination.  He 
stated his left knee was worse than his right.  He was in 
need of no crutches, cane, or corrective shoes.  He denied a 
history of surgeries or re-injury since leaving the military.  
He denied arthritis.  However, his medical history notes give 
the diagnosis of osteoarthritis.  On examination, the veteran 
had full range of motion of both knees.  Flexion of both 
knees was to 140 degrees, and extension was to 0 without pain 
or any discomfort.  There was no pain with range of motion.  
There was no weakness or instability and no edema or 
effusion.  The veteran had a normal gait.  There was no pain 
with palpation of the right patella.  The diagnosis was 
osteoarthritis of the knees, by history.  X-rays revealed 
that osseus structures of the right and left knees were 
within normal limits.

In August 2004, the veteran testified before the undersigned.  
He stated that he currently received treatment for his knees 
at the VA clinic whenever he had problems.  He previously 
went every six months.  Now he went every year.  He took no 
medication for his knees.  He took vitamins.  The veteran 
stated that his private physician told him he had some 
lateral movement and scratching in his knees.  He never had 
physical therapy for his knees.  There were times when his 
knees bothered him, but the veteran did not think he had any 
real limitations because of them.  His left knee gave him 
more problems than his right.  He stated his knees got a 
little worse at times, depending on the time of year and the 
weather.  It was not a constant.  The veteran took aspirin 
when he had pain or discomfort in his knees.  He was a chef 
and was on his feet most of the time.  He never had to take 
time off or take a break because of his knees.

In April 2005, the veteran underwent VA examination.  His 
claims folder was reviewed.  Regarding his right knee, there 
was pain that was rather nagging, mostly on both sides of the 
knee.  There was no swelling or instability.  The veteran did 
not use a brace.  Over the last few years, periodically, the 
knee became more symptomatic.  The veteran learned to live 
with the knee conditions.  He denied any injury in the past 
twenty years.  Occasionally, there was increased pain and he 
consulted a doctor at VA.  There was no history of 
instability.

On examination, the veteran did not appear to be in any pain.  
He tended to keep his right knee slightly flexed.  Alignment 
was normal, and there was no swelling or effusion.  Patellar 
position was normal, and a grind test was negative.  There 
was no crepitation.  Translation was normal.  Apprehension 
test was negative.  Joint line was mildly tender on the 
medial side.  The ligaments were stable, and McMurray and 
Drawer tests were negative.  Lachman's test was also 
negative.  The range of motion both in active and passive 
tests was 0 to 140 degrees.  The veteran's quadriceps muscle 
tone was satisfactory.  There was no evidence of pain or 
weakness.  There was no manifestation of fatigability during 
the examination.  Movement against gravity and resistance was 
satisfactory.

X-rays showed the right knee joint was essentially normal 
without any skeletal evidence of arthritis.  The diagnosis 
was that the right knee was normal without any instability, 
but with very minimal limitation of motion with complaint of 
pain.  There was no evidence of weakened movement against 
resistance or any excess fatigability with the use.  The 
veteran did not describe any flare-ups, but it was not likely 
that there would be additional limits of functional 
limitation during flare-ups.  The current severity of both of 
the knees was minimal to mild.  There was no objective 
evidence of lateral instability or subluxation of the knees.  
There was no evidence of weakened movement or excess 
fatigability.  It was the examiner's opinion that the degree 
of subjective complaint of pain as narrated by the veteran 
was not likely to limit the functional ability of the knee 
joint.


III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran is currently assigned a noncompensable evaluation 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5024 (2004).  Under that DC, tenosynovitis is rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except gout, which will be rated under 
diagnostic code 5002.

38 C.F.R. § 4.71a, DCs 5260 and 5261 (2004) provide the 
criteria for limitation of motion of the leg.  Under DC 5260, 
limitation of flexion of the leg warrants a noncompensable 
rating when limited to 0 degrees, a 10 percent rating when 
limited to 45 degrees, a 20 percent rating when limited to 30 
degrees, and a 30 percent rating when limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, limitation of 
extension of the leg warrants a noncompensable rating when 
limited to 5 degrees, a 10 percent rating when limited to 10 
degrees, a 20 percent rating when limited to 15 degrees, a 30 
percent rating when limited to 20 degrees, a 40 percent 
rating when limited to 30 degrees, and a 50 percent rating 
when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  
Standard flexion and extension of the leg is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

With regard to evaluating the veteran's right knee disability 
under these codes, the Board notes that the range of motion 
of his right knee has always been described as normal.  In 
addition, during both of his VA examinations, it was measured 
to be 0 to 140 degrees, as is demonstrated to be normal 
motion on Plate II.  Therefore, the veteran's right knee 
disability is properly rated noncompensable under DCs 5024, 
5260, and 5261.

Furthermore, there is no objective evidence that pain on use 
of the right knee results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran complains of intermittent pain in the right knee, 
depending on the time of year and the weather, there is no 
objective medical evidence showing that pain causes 
limitation of motion which would warrant a compensable 
rating.  VA examiners in August 2002 and April 2005 stated 
that the veteran had no additional limitation due to pain, 
fatigue, or weakness.  The examiners also noted that the 
veteran did not have any objective pain on movement on 
examination.  Furthermore, there was no evidence of flare-
ups.

In an effort to afford the veteran the highest possible 
evaluation for his right knee disability, the Board has 
evaluated his disorder under all other appropriate diagnostic 
codes.

38 C.F.R. § 4.71a, DC 5256 (2004) is not for application 
because the veteran has never been diagnosed with ankylosis 
of his right knee, nor has he ever complained of an inability 
to move his knee.

38 C.F.R. § 4.71a, DC 5257 (2004), is not for application 
because the veteran has not demonstrated any recurrent 
subluxation or lateral instability of his right knee.  
Specifically, the August 2002 and April 2005 VA examination 
reports showed the veteran had no current symptoms, nor any 
history of right knee instability.  His knee was stable on 
examinations.

38 C.F.R. § 4.71a, DCs 5258 and 5259 (2004), are not for 
application because the veteran has never been diagnosed with 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint, or cartilage, 
semilunar, removal of, symptomatic.

38 C.F.R. § 4.71a, DC 5262 (2004), is not for application 
because the veteran has never been diagnosed with nonunion or 
malunion of the tibia and fibula.

Finally, 38 C.F.R. § 4.71a, DC 5263 (2004) is not for 
application because there is no evidence the veteran has been 
diagnosed with genu recurvatum.

In sum, the evidence shows no limitation of motion of the 
right knee.  Under 38 C.F.R. § 4.71, Diagnostic Code 5024, a 
noncompensable rating is assignable.  None of the applicable 
rating criteria supports the award of a rating in excess of 0 
percent for the service-connected chondromalacia, right knee.  
Thus, under the circumstances in the instant case, the Board 
must find that the preponderance of the evidence is against 
the claim for a compensable rating; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for chondromalacia, right knee, is 
denied.


REMAND

The veteran has also appealed claims for increased ratings 
for his left knee disability, rated noncompensable prior to 
March 7, 2005, and rated 10 percent disabled from March 7, 
2005.

In July and August 2005, the Board received medical evidence 
pertaining to the veteran's left knee.  In August 2005, the 
Board gave the veteran the option of waiving RO consideration 
of this evidence.  In September 2005, the veteran indicated 
that he wanted his case remanded to the RO for consideration 
of the additional evidence.  

Accordingly, this claim is hereby REMANDED for the following 
action:

Re-adjudicate the veteran's claims for increased 
rating for his service-connected left knee 
disability taking into consideration the evidence 
submitted directly to the Board in 2005.  If any 
benefit sought on appeal remains denied, the 
veteran should be provided an SSOC.  The SSOC must 
notify the veteran of all relevant actions taken on 
his claim for benefits, and summarize the evidence 
and discussion of all pertinent regulations since 
his April 2005 SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


